Citation Nr: 0605570	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  99-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include residuals of a myocardial infarction.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  He also served in the Massachusetts Air 
National Guard at times between November 1971 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.

In January 2001 and November 2003, the Board remanded this 
issue for further development.


FINDINGS OF FACT

1.  The appellant served on inactive duty training from 
September 9 to 10, 1995.

2.  Coronary artery disease, to include residuals of a 
myocardial infarction did not have an onset during active 
duty for training or inactive duty training.

3.  The appellant was not on active duty, was not traveling 
to or from any duty, and was not approved for active duty for 
training or inactive duty training on September 4, 1995, the 
date of his myocardial infarction.


CONCLUSION OF LAW

Coronary artery disease, to include residuals of a myocardial 
infarction was not incurred in or aggravated by active duty 
for training or inactive duty training.  38 U.S.C.A. §§ 101, 
1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.303, 3.304, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In December 1997, the appellant filed a claim of entitlement 
to service connection for coronary artery disease to include 
residuals of a myocardial infarction suffered on "September 
5, 1995.  (The veteran also refers to suffering his 
infarction on "Labor Day 1995," which was September 4, 
1995.)

Service medical records for the period of active duty from 
November 1967 to November 1971 are negative for complaints, 
treatment, or findings of coronary artery disease.

Air National Guard medical records dated in 1990 show that 
the appellant had high cholesterol levels.  Records dated in 
June 1992 show that the appellant was taking Mevacor and 
Lorazepam.

A medical report from John E. Markis, M.D., dated in October 
1995, indicated that the appellant was transferred to Beth 
Israel Deaconess Medical Center on October 12, 1995, from 
Cape Cod Hospital for further treatment following an October 
11, 1995 admission.  The initial admission was prompted by 
complaints of chest pain.  He reportedly experienced 
substernal chest pain on "September 2, 1995" (sic) with 
radiation to the left shoulder.  The pain lasted two minutes 
and resolved spontaneously.  On September 12, 1995, the 
appellant underwent an exercise tolerance test without 
symptoms.  A baseline electrocardiogram showed evidence of an 
anteroseptal myocardial infarction.  It was noted that the 
appellant's history was significant for a very strong family 
history of coronary artery disease.  His prior medical 
history was significant for an elevated cholesterol reading 
of 380 which had fallen to 280 on Mevacor.  He had a history 
of claudication, and a history of smoking up to two packs per 
day.  A cardiac catheterization showed anterolateral and 
apical akinesis.  His ejection fraction was 40 percent.  The 
left main artery was without stenosis while the left anterior 
descending was totally occluded after the first diagonal.  

Records show that the appellant was found no longer fit for 
service with the Air National Guard due to symptomatic 
coronary artery disease.  Reference was made to a heart 
attack on Labor Day, September 1995.  

An AF Form 618 dated December 7, 1996 detailing the 
appellant's separation from the Air National Guard showed 
symptomatic coronary artery disease with an approximate date 
of origin as September 1995, not incurred while entitled to 
basic pay.  The record also includes a SF 52 Request for 
Personnel Action for the appellant's disability retirement on 
November 22, 1997.  The appellant was employed as a civilian 
(Wage Grade 10) Aircraft Ordnance Systems Mechanic.

In January 2001, the Board remanded the issue so that all 
pertinent records pertaining to the appellant's initial 
symptoms and treatment in 1995 were secured.  In addition, 
the RO was to take appropriate action to verify the 
appellant's military service in the Massachusetts Air 
National Guard, and the nature of such service including the 
exact periods of any active duty for training and/or inactive 
duty training, performed in September 1995.  After this 
development had been accomplished the RO was to secure an 
opinion addressing the etiology of the appellant's coronary 
artery disease and residuals of a myocardial infarction.

A VA medical opinion dated in June 2003, stated that the 
appellant had a myocardial infarction in September 1995 which 
occurred at a time when the appellant apparently was in 
"some form of relationship" with the military service.  
With regard to the onset of coronary artery disease, the 
expert indicated that it appeared that coronary artery 
disease appeared, at least partly, during the appellant's 
military service.  It was noted that the appellant had 
several risk factors for coronary artery disease, namely a 
history of smoking and hypercholesterolemia and a family 
history.  The examiner noted that it would only be logical to 
assume that there was progression of coronary artery disease 
while the appellant was in the military service.  The 
examiner opined, however, that this was not to state that the 
appellant's military service was a direct cause or even a 
contributing cause of his coronary artery disease, but rather 
that the natural progression of the coronary arthrosclerosis 
took place while he was in such service.

According to Air National Guard/United States Air Force 
Reserve Point Credit Summaries the appellant performed 
inactive duty for training in pertinent part from September 9 
to 10, 1995.

In November 2003, the Board remanded the issue for further 
development to include a medical opinion addressing the 
likelihood that the appellant had a myocardial infarction on 
the appellant's specific dates of inactive duty for training 
on September 9 and 10, 1995.  The expert was to indicate 
whether it was at least as likely as not that the coronary 
artery disease had its onset during service, specifying 
whether it was during a period of active duty, active duty 
for training, or inactive duty training.  

In August 2005, the June 2003 VA examiner offered an 
addendum.  Therein, he indicated that after reviewing the 
appellant's claims file, he found that the appellant most 
likely had his myocardial infarction on or about September 4, 
1995.  The examiner found nothing in the records to indicate 
that the myocardial infarction occurred on September 9 or 10, 
1995.  It was therefore more likely than not that the 
appellant did not have a myocardial infarction on those 
dates.

The examiner was also asked to indicate whether it was as 
least as likely as not that coronary artery disease had its 
onset during service and specify whether this was during a 
period of active duty for training or inactive duty training.  
In answering this question, the examiner stated that as 
clearly indicated in the records, the appellant certainly had 
a clinical event in September 1995 and specifically a 
myocardial infarction that most likely occurred on September 
4, 1995.  The examiner indicated that there was clearly then 
a clinical onset of coronary artery disease at this time.  
Given this definite date it should not be difficult to 
ascertain what his service status was at that time and left 
that to others to determine.  The examiner noted that 
coronary artery disease was a progressive process and the pre 
clinical onset of coronary artery disease certainly occurred 
over a matter of years.  

In December 2005, after the last supplemental statement of 
the case was issued, the appellant submitted additional 
documents which consisted of Air National Guard medical 
records; however, copies of these medical records were 
already in the appellant's claims file.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the April 1998 decision, it is determined 
that he was not prejudiced by that failure.  In this regard, 
written notice provided in April 2003 fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the parties to submit all 
pertinent evidence in their possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development to include the 
conduct of appropriate examinations.  Hence, VA has fulfilled 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arteriosclerosis are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Inactive duty 
training includes duty (other than full-time duty) performed 
by a member of the National Guard of any State, under 32 
U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2004).  

Presumptive periods do not apply to active duty for training 
or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred. In making such determinations, there shall be taken 
into consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301, was amended effective in 
November 2000.  As amended, it redefined as active service a 
period of inactive duty training during which an individual 
was disabled or dies from an acute myocardial infarction, 
cardiac arrest, or cerebrovascular accident.  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203 (2005), defining the type of evidence 
accepted to verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for coronary artery 
disease, to include residuals of a myocardial infarction.

There is no evidence of ischemia, paroxysmal supraventricular 
tachycardia, or any cardiovascular disorder being incurred in 
or aggravated during active service, to include active duty 
for training.  A chronic cardiovascular disorder was not 
manifested within one year following the appellant's 
separation from active duty.  Moreover, the evidence fails to 
show that the appellant suffered a myocardial infarction, 
cardiac arrest, or cerebrovascular accident during a verified 
period of inactive duty training.  Hence, the appellant's 
claim of entitlement to service connection for a myocardial 
infarction must be denied.

As there is no evidence of any injury during inactive duty 
training, and the appellant's myocardial infarction did not 
occur during a period of inactive duty training, there is no 
basis for granting service connection based on any period of 
inactive duty training.  For the appellant to prevail the 
evidence must demonstrate that on one of the dates verified 
as active duty or active duty for training, his coronary 
artery disease had its onset or was aggravated.

The August 2005 VA examiner noted with regard to the onset of 
coronary artery disease that there was clearly a clinical 
onset of coronary artery disease at the time of the September 
4, 1995 myocardial infarction.  With regard to providing an 
opinion as the date of onset of coronary artery disease, it 
was stated that coronary artery disease is a progressive 
process and the pre-clinical onset of coronary artery disease 
certainly occurred over a matter of years.  

There is no competent medical evidence of record attributing 
coronary artery disease to any period of service, be it 
active duty for training, inactive duty training, or 
otherwise.  In fact, the medical evidence clearly shows the 
condition was not related to or worsened by service.  Thus, 
the evidence establishes that any increase in disability was 
the result of the natural progression of the disorder.  

Accordingly, the appellant's claim for service connection for 
coronary artery disease denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to service connection for coronary artery 
disease, to include residuals of a myocardial infarction is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


